﻿Before I begin my statement, allow me to read the following message, which the leader of the revolution, President Qaddafi, has asked to convey to the General Assembly. The text will be distributed shortly.
"The world is witnessing today the collapse of the post-world war. arrangements, which included the division of Germany end Europe, military alliances, the division of the world into East and West. The fall of the Berlin Nail and the reunification of Germany marked the beginning of the collapse of those arrangements which were basically an act of revenge against the Nazi movement, which had plunged the world into the horrific conflict. The crumbling of those arrangements was followed by the end of the traditional conflict between East and West and the collapse of the Warsaw Pact, which will lead to the collapse of the North Atlantic Treaty Organization (NATO).
"However, the whole world has ignored, deliberately or not, the dangerous nature of a mine which was part and parcel of these post-war arrangements. It is a mine that threatens world peace. It is the Jewish State in Palestine.
"The establishment of the Jewish State in Palestine was also an act o£ revenge against nazism which had persecuted the Jews in Europe. It was a reaction brought about by the actions of nazism. However, nazism is now a thing of the past. So, why should an innocent people, the Palestinian people, who had no hand in this, pay the penalty?
"The establishment of a State on a religious basis has no acceptable justification. To accept this is to accept the division of the world en a religious basis. That is to say that all the adherents of any one religion have the right to set up a State of their own on any piece of land they choose to make their home. Obviously, the outcome, for the world, would be an unending maelstrom of conflict. 
"If, in yesteryears the world sympathized with the Jews and condemned their persecutors, the world must not forget it was Europe that persecuted the Jews. It is Europe that should pay the price. The state of the Jews should be on European soil. We have proposed on several occasions that if there must be a Jewish State, it should be in those areas which we have suggested previously.
"The problem of Palestine is one of the most dangerous problems that pose a threat to international peace. It is the root cause of a perpetual ongoing conflict between East and West, Islam and Christianity and the North and the South. It is the direct cause of what is called terrorism, the taking of hostages and other acts of violence.
"One wonders why, when the world has succeeded in dealing with the many other crises which posed a threat to the peace of the North, should the world leave the peace of the South at the mercy of the mine of a Jewish State in Palestine? A world that is really serious about peace on earth must realize that the religious character of the Jewish State in Palestine should come to an end. In order to bring that about, all the nations of the world should withdraw their recognition of that State and establish a democratic State of Palestine that would be a home for all its inhabitants, regardless of their religion.
"Our advice to the whole world is that if the world really wants peace, it should redress this injustice, just exactly as any other wrong which stemmed from the post-war arrangements has been redressed. Otherwise, present and future generations will pay dearly in violence, terrorism and hate, and the whole world will face the threat of war because of this dangerous mine that has been planted in Palestine." 
Having read the message of the leader of the revolution to the Assembly, I come back to my statement. At the outset, I should like to extend to you, Mr. President, on behalf of my delegation, my sincere congratulations on your election to the presidency of the forty-fifth session of the General Assembly. This gives me special pleasure in that you belong to a country with which my own maintains relations of good-neighbourliness, co-operation and friendship, and in that both countries have long-standing historical ties. I have every confidence that your experience and diplomatic competence will provide the General Assembly with the wise leadership it so greatly needs in light of the crisis through which we are living.
I should like, too, to express our esteem and gratitude to your predecessor, Mr. Joseph Garba, President of the forty-fourth session, for the great efficiency and superb capabilities ha showed in handling the work of that session.
I should not fail to express our high esteem and respect for Mr. Javier Perez de Cuellar, the Secretary-General, for his persistent and sincere efforts to foster the ideals of the United Nations, and for the prominent role he and his colleagues in the Secretariat have played to further the efficiency and effectiveness of the Organization.
We are really gratified and proud in these bleak times that our brethren in southern and northern Yemen have been able, by virtue of their faith and determination, to make the dream of the Yemeni Arab people come true by uniting the Yemeni State after a long period of separation. This development has made us really happy, and our happiness will be even greater when the Arabs will be represented in this forum as a single Arab State, and not as a divided Arab group. 
Permit me, too, to welcome the delegation of the independent State of Namibia, which has taken its rightful place as a Member of the Organization. We in Libya are very pleased that our friends in Namibia have been able to achieve independence after a bitter struggle against imperialism, colonialism and apartheid. Namibia's independence has demonstrated that the people's will for liberation, independence and self-determination cannot be vanquished.
I should not fail either to welcome the admission of Liechtenstein to membership of the Organization, for this will contribute to strengthening the United Nations and promote its objectives.
I salute, too, the historic unification of the German people. We are sure that their united State will be an active factor of stability, equilibrium and advancement in our world. 
As a matter of fact, this tendency towards the unification of divided peoples, a phenomenon that began to take root after our last session, should be highlighted, respected and encouraged. I use the word "divided" advisedly, because division was imposed on those peoples for reasons I need not recall or dwell upon. The unification of the Yemeni Arab people and the German people - unimaginable for many of us less than a year ago - shows that one of the tendencies which will characterise the next few decades has already emerged and taken root. It is a tendency that will be crucial for the formulation of future international relations, it stems from the aspiration after unity by many a divided people. The Arab people is one of those peoples which were divided in order for them to be easy prey for aggression and dependence. Now I wish I could be proven wrong in this respect. However, I have a strong feeling that is akin to conviction that some of the influential Powers in today's world have taken it upon themselves to perpetuate and further the division of the Arab world into mini-States and small entities that remain easy targets of aggression in order to satisfy their greed and protect their own Interests. That is a near certainty.
The Holy Koran tells us: "And hold fast,
All together, by the rope Which God (stretches out For you}, and be not divided Among yourselves; And remember with gratitude God's favour on you;
For ye were enemies 
And We joined your hearts
In love, so that by His Grace
Ye became brethren;
And ye were on the brink
Of the Pit of Fire,
And We saved you from it.
Thus doth God make
His Signs clear to you:
That ye may be guided", <The Holy Koran. III 1103^
"And verily this Brotherhood Of yours is a single Brotherhood,
And I am your Lord And Cherishes therefore
Fear We (and no other)", (The Holy Koran. XXIII˛52ī
"Be not like those who are divided Amongst themselves And fall into disputations After receiving Clear Signs:
For them
IS a dreadful Penalty", (The Holy Koran. III I 105)
To us, therefore, unity is a religious duty and a moral principle. This takes precedence over its being a security, economic or political necessity.
Accordingly, the great Powers which believe in fostering Arab disunity and division must realise that by doing that they commit an act of aggression against the very basis of our belief and principles of morality.
I found it necessary to extol this orientation towards unity, in the sincere hope that others may review their policies and plans and come to realize that stability, peace and progress in the world require respect for the legitimate aspirations of all peoples.
For years, we have been at a crucial juncture that undoubtedly marks the beginning of a new era in international relations. Detente has been achieved and has now developed into entente. It is now universally acknowledged that all of us face serious challenges. Ho longer can any of us say "after me the flood". The cold war has ended, and many of the assumptions created by the Second World War have been abandoned. Great technological progress has been achieved. If used altruistically without a priori judgments, it could open new vistas for humanity and lead mankind to a safe future.
This is only one face of the coin, however. It does have another face which completely contradicts the first. Entente among the rich and powerful has been confined to the northern hemisphere. The South still faces many crises, some of which have been aggravated and turned into imminent threats to peace, security and stability.
Palestine and South Africa exemplify the long suffering of oppressed peoples who have been displaced, oppressed, exploited and subjected to the worst kinds of injustices the appropriation of land, apartheid and attempts at genocide. But still, the hearts and minds of many have been deaf to the call of right, justice and morality. 
The tragic economic and social plight of many of the peoples of the third world who continue to be victims of hunger and disease is clear enough, as is the continuous deterioration of their resources and capabilities. On the other hand, the drive to dominate, impose hegemony, exploit and intervene in the internal affairs of others continues to be a pattern of behaviour that some seek to justify. The legitimate aspiration of many nations after unity, progress and peace continue to be ignored. All these are but examples.
That is why we in Libya, much as we welcome entente between the rich and powerful, believe that such entente will not last unless it encompasses the whole world. This, in turn, will not be achieved unless injustice is redressed and the approaches and policies adopted by many are reviewed and realigned to proper values and moral principles.
Allah, the Almighty, said in the Holy Koran,
"Generations before you
We destroyed when they
Did wrong". (The Holy Koran. Xtl3)
Unfortunately, the past few weeks have witnessed the development of a serious crisis which greatly concerns my country. I refer to the Gulf crisis which has arisen, unfortunately, between two neighbourly and brotherly Arab countries. It came about in spite of the special relationship among Arab countries and because of the fact that the present Arab political entities and borders are a product of an era of the Arab weakness which was of the making of the colonial Powers that colonised and divided the Arab world. Hence, those entities do not necessarily reflect Arab aspirations or Arab interests. Regardless of this, no one, my country included, can condone the course of invasion, occupation and annexation. 
My country's position has been clear. We condemned the invasion on the first day and demanded the immediate withdrawal of forces; we stressed that Kuwaiti internal affairs are a matter for the Kuwaiti people alone and that no one had the right to decide for them. Within the framework of the League of Arab States, or bilaterally, the Arabs moved to contain and deal with the crisis.
I am sorry to say that Arab efforts were hampered by the few who moved to seize this opportunity to achieve long-cherished goals in the ¡region. They did not act to defend Kuwait, but to tighten their grip over the region's oil fields. They saw in the crisis a golden opportunity that had to be grabbed and exploited. We have seen how reactions followed the actions of those few at a heightened pace. They sent their troops to the region and imposed an embargo against Iraq even before the Security Council could take action, and exerted all manner of pressure and blackmail against various countries to make those countries acquiesce and support them. We only wish that all of this was done with the purpose of maintaining peace and upholding justice and international legitimacy.
Only a few weeks before the Iraqi invasion of Kuwait, the very super-Power that was quick to deploy its forces, impose an embargo and threaten to wage war, had refused to approve the sending of an envoy on a Security Council fact-finding mission to the territories occupied by the Zionists to investigate the systematic policy of murder, deportation and destruction that Israel pursues there. This chameleon-like behaviour throws one off balance. 
It is regrettable that some countries behave as if legitimacy is to be respected only when it can be pressed into the service of their greed, their interests and their policies. We fear, and all the nations of the third world would be wel1. advised to fear, that this outlook may become entrenched as a result of the changes that have been taking place in our world over the past few years. Those changes, it would seem, have led some to feel that they have come out as the only super-Power in the post-cold war world.
From the very beginning of the Gulf crisis, my country insisted that it be resolved within an Arab framework and made intensive efforts to find an Arab solution that would prevent foreign intervention because we are aware of its nature and objectives.
My country rejected the foreign presence in the region, called for respecting international legitimacy and called upon the Security Council to perform its duties under the Charter. My country does not concede to any country the right to appropriate for itself any of the Security Council's duties or validities.
Colonel Muammar Quadhafi, our leader, proposed an initiative to solve the Gulf crisis on the occasion of the Twenty-first Anniversary of the Great September First Revolution. We hope that concerted efforts will be made to support the search for a peaceful solution that would spare the world the catastrophe of military confrontation in the region.
It is in this that we face the first test of our credibility and our ability to achieve genuine international détente. Our true will should be manifested in the changes we would collectively bring about with a view to improving the United Nations. The United Nations should have the central role in developing the new framework of international relations. We have to be careful not to let the United Nations become an obedient tool in the hands of any one State or a group of States that would carry the United Nations along in whichever way they wish.
The role of the United Nations still suffers from several shortcomings. We have to take practical, daring steps, in solidarity with each other, to redress the imbalances that have weakened the Organisation. The first step must be a review of the Charter with the purpose of bringing its provisions into step with the profound historical changes we are now witnessing and hope to witness in the future. Some of the provisions of the Charter have become outdated and out of step with international realities. We refer in particular to the prerogative of veto in the Security Council, which has been and continues to be a major hurdle that obstructs the most important role for which the Organization was founded, namely, the maintenance of world peace and security. It is no longer logical to retain this prerogative, which some have used to foster aggression, occupation and invasion.
My country attaches special importance to strengthening security and co-operation in the Mediterranean region. It is regrettable that that region continues to be one of the most dangerous hotbeds of tension in the world. In this connection, we should like to endorse the final communiqué of the Ministerial Conference of Non-Aligned Littoral Countries of the Mediterranean, held in Algeria on 25 and 26 June 1990.
The main threat to peace and obstruction to co-operation and stability in the region is the Zionist entity. That entity, having opted for the threat of force, overt aggression, usurpation of land and genocide as a way of life, has transformed itself into an arsenal of every type of weapon of mass destruction. Through its strategic alliance with certain Powers, it has been given the material and technical means which have enabled it to put spy satellites in space and test long-range missiles - one of which, as may be remembered, landed off the coast of the city of Benghazi in 1989 - let alone the development of its nuclear capabilities and other weapons of mass destruction.
Despite international entente, many areas of the world still witness an escalation of tension and instability. As a case in point, the Palestine question, in particular, and the Arab-Zionist conflict, in general, have been made to develop in an opposite direction to the general tendency towards détente. This has redoubled the possibilities of a major conflagration.
This grave development stems from the conduct of the Zionist entity and the attitude of the Powers which support that conduct. All the resolutions adopted by this forum have elicited nothing but neglect and rejection from the Zionist entity. Undeterred, it goes ahead with the implementation of the racist Zionist movement's scheme of Greater Israel. It stops at nothing in the drive to exterminate the Palestinian people, the rightful owners of the land. It kills, banishes, demolishes houses and deprives the Palestinians of education and the means of livelihood. Today, the Zionist's aim is even clearer than at any other time. They have no qualms about articulating their intention to compel the remnants of the Palestinians to leave their land so that Jews from all over the world may be brought in to replace them as settlers in Palestine and the other occupied Arab territories. Thus they establish the racist Jewish State.
It is painful to find some people who regard all this as an issue of human rights. How unfair to human rights! Is there any provision in the instruments of human rights that stipulates the uprooting of people from their land and their country so that other people may be implanted in their place under the pretext that those who are implanted had suffered oppression at the hands of others? Which is the oppressed party here? Is it the person who was born, as were his parents and ancestors, on the land from which he is expelled, or is it the newcomer who has never seen it, nor had his ancestors? By what logic or reason can we accept that the immigration of Jews to Palestine and the uprooting of that country's people is a question of human rights? The massive influx of Jewish immigrants and their settlement in Palestine and in the occupied Arab territories will have horrendous consequences for peace in the region. It is also a flagrant violation of the norms of international law, the Universal Declaration of Human Rights and international instruments.	
The very least that we should do is to expel the racist entity from this Organisation, whose resolutions the entity rejects. The sanctions mandated by the Charter should be imposed upon that entity. Why have they not been imposed in this case? Historical precedents show that such sanctions have been instrumental in redressing wrongs and implementing the principles of the Charter, as in the case of Rhodesia and South Africa.
While we welcome the resolution of a number of regional problems and questions under international détente, we would like to draw attention to the continued suffering of the Lebanese people which is one of the consequences of the Zionist aggression against Palestine. Also, the question of Cyprus has not been solved and controversy is still rampant among the parties concerned with the Afghan question. We reiterate our firm positions of principle which we have previously declared from this rostrum concerning those questions. We hope that international détente will create favourable conditions for their just resolution.
My country expresses its regret at the failure of the Fourth Review Conference of the Treaty on the Non-Proliferation of Nuclear Weapons, which was held in Geneva recently. While we support the international endeavours to rid the world of the weapons of mass destruction, we stress that those endeavours will succeed only if earnest efforts are made to resolve conflicts and defuse tensions at the international level on the basis of universal disarmament and eradication of all weapons of mass destruction. This cannot be done selectively by focusing on one type or category of those weapons. Such measures should be take£ in an equitable and balanced manner that would ensure the rights of all States to security and development in conformity with the priorities set out in the concluding document adopted at the first special session of the General Assembly devoted to disarmament, held in 1978, which gave the highest priority to nuclear disarmament. 
If international relations have improved and detente has been followed by entente, the world in which we live and which has become one village, even one home still suffers a disparity that is no longer acceptable: a small minority still enjoys material abundance, lives in luxury amidst all the products of advanced technology, while the great majority continues to live in hunger and disease and lacks the basic means of subsistence.
Positive developments in international political relations have given us an historic opportunity to remedy the imbalances in international economic relations and establish a new economic order.
In conclusion, I believe that the decade of the 1990s will shape the world of the twenty-first century and that it gives us the opportunity to correct our mistakes and put our best foot forward with renewed determination to leave such mistakes behind and lay sound and solid foundations for a world that would be free from injustice - a world where justice and equality prevail and in which we can live together.
